  Case 1:20-mj-30487-DUTY ECF No. 34, PageID.102 Filed 03/11/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,                       No. 20-mj-30487

             vs.                                    Hon. PATRICIA T. MORRIS
                                                    United States Magistrate Judge
KADEN GILBERT,

                   Defendant.


                     STIPULATED PROTECTIVE ORDER FOR
                           DISCOVERY MATERIALS

      For the reasons stated in the government’s Motion for Protective Order, it is

hereby ORDERED under Rule 16(d) of the Federal Rules of Criminal Procedure:

      1.     Any and all discovery material containing personal identifiers and/or

medical records provided in this case by the Government to Defendant is to be

used by Defendant and their counsel solely for the preparation of their defense. No

disclosure of these materials is authorized except as necessary to the preparation of

the defense in this case, and such determination of necessity is to be made by

counsel for the Defendant, not by the Defendant herself. This limitation applies to

the discovery described in paragraph three provided by the Government in this

criminal action, including discovery provided after issuance of this Order.

      2.     Disclosure of discovery materials for purposes related to defense of
  Case 1:20-mj-30487-DUTY ECF No. 34, PageID.103 Filed 03/11/21 Page 2 of 2




the criminal case is permitted to: (a) members of the defense team, consisting of

counsel, co-counsel, paralegals, investigators, litigation support personnel, the

Defendant, and secretarial staff; (b) experts or consultants retained to assist in

preparation of the defense; (c) potential witnesses who are deemed necessary by

the defense team in connection with this case; and (d) this Court.

      3.     Counsel for defendant shall not allow their client to copy or retain any

documents that contain the personal identifying information and/or medical records

that the government provides in discovery. This limitation does not apply to the

defendant’s own records.

      4.     That counsel for the defendant: (a) shall not allow their client, or any

other potential witness, to copy or retain any documents that contain the personal

identifying information and/or medical records provided in discovery by the

government, absent further order by this Court; (b) will take all reasonable steps

necessary to ensure that government discovery materials are not improperly

disclosed or distributed; and (c) shall destroy or return the government discovery

materials upon the conclusion of this matter.

      SO ORDERED, this 11 day of March 2021.

                                                s/ PATRICIA T. MORRIS
                                                Patricia T. Morris
                                                United States District Judge

                                              2
